DORE, Judge.
For the reasons given in the consolidated cases of Stansbury v. National Automobile & Casualty Insurance Co., of Los Angeles, California and Stansbury v. Ocean Accident & Guarantee Corporation, Ltd., La.App. 52 So.2d 300, this day handed downj the judgment appealed from is annulled, reversed and set aside.
It is now accordingly ordered thát there be judgment in favor of plaintiff and against defendant Ocean Accident & Guarantee Corporation, Ltd., granting unto plaintiff compensation at the rate of $17.55 per week beginning from June 4, 1949, for a period of not exceeding 348 weeks, and additional compensation thereafter at the rate of $29.25 for a period not exceeding 52 weeks, making a total period of not exceeding 400 weeks, the said weekly payments to bear five per cent per annum interest from maturity until paid.
It is further ordered that there be judgment in favor of plaintiff and against said defendant for the additional sum of $500.00 covering medical expenses, with legal interest thereon from judicial demand until paid.
Defendants to pay all costs.